Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on February 14, 2020. Claims 1-23 are currently pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-8, 13-17, 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation " the road…, the assigned range…"; there is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation " the switching times…the streetlights…"; there is insufficient antecedent basis for this limitation in the claim.

Claims 4, 5 recite the limitation " the presence …"; there is insufficient antecedent basis for this limitation in the claim.

Claims 5, 11, 12, 14 recite the limitation " the optimizer …"; there is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation " the timing of the light…"; there is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation " the new speed zone…"; there is insufficient antecedent basis for this limitation in the claim.

Claims 2, 5, 8, 16, 17, 20, 21, recite the limitation " the speed…" There is insufficient antecedent basis for this limitation in the claim because it’s  unclear with speed is being reference to since  claim 1 recites multiple speed parameters such as: maximum speed, minimum speed, allowable speed, speed profile and range of speed. 

Claim 13 recites the limitation " the output…"; there is insufficient antecedent basis for this limitation in the claim.

Claim 22 recites the limitation " the transmission…"; there is insufficient antecedent basis for this limitation in the claim.

Claim 23 recites the limitation " the destination…the set arrival time…"; there is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites “for example…” is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the claim limitation does not further limiting the subject matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

Using the two-step inquiry, the independent claim 1 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim(s) 1fall within one of the statutory categories?  Yes. The independent claim 1 is directed to a vehicle (e.g. an apparatus).
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim(s) is/are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 1 recites a rules of the road…a localization mechanism, and an optimization engine to optimize fuel economy by selecting a speed profile. Under its broadest reasonable interpretation, the limitation of optimization engine encompasses a person looking at data collected and forming a simple judgement of operating the vehicle at a set speeds based on the road signs.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” and “methods of organizing human activity” grouping of abstract ideas. 
The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person observing the traffic rule at an intersection could give directions to a driver based on the traffic light conditions.  The mere nominal recitation that the transmitting is being executed does not take the limitation out of the mental process grouping. Thus, the claim recites a mental process.
	STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

The claim recites additional elements of a localization mechanism and rules of the road; however, the limitations are recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

The Claim(s) does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data (which is one example listed in applicant’s disclosure as a remedial action) is a well understood, routine, and conventional function.

CONCLUSION
Since claim 1 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, the claim(s) is directed towards non-statutory subject matter. 
Claims 2-23 are also rejected under 35 U.S.C. 101 as being dependent on the rejected claims and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8-10, 12-23 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Lacaze et al. US2013/0297174 (“Lacaze”).

Regarding claim(s) 1. Lacaze discloses a vehicle designed to optimize fuel consumption, comprising of 
a. rules of the road that determine maximum speed, minimum speed, stop signs, streetlights, and or other rules that determine the allowable speeds of the road (para. 58, the method of the present invention may also take into consideration setting the speed ranges by maximum and minimum speed limits set by the transportation rules, or setting the minimum speed range by the operator in an off road situation); 
b. a localization mechanism (abstract, e.g. the localization mechanism and a weight estimate the system); and 
c. an optimization engine to optimize the fuel economy by selecting a speed profile within that maintains the vehicle within the assigned range of speeds and minimizes fuel consumption (Referring to FIG. 5b, two valid, within speed range, acceleration profiles 505 and 505 are compared for fuel efficiency.)

Regarding claim(s) 2. Lacaze discloses wherein the optimization engine optimizes the speed and fuel economy across multiple vehicles/convoys (para. 54, e.g. In a convoy embodiment, the method teaches receiving multiple vehicle characteristics for two or more vehicles traveling in a convoy. The computer receives maximum and minimum convoy separation distances for each vehicle in the convoy.)

Regarding claim(s) 8. Lacaze discloses wherein the speed of other vehicles are used as part of the optimization criteria (para. 54, e.g. In a convoy embodiment, the method teaches receiving multiple vehicle characteristics for two or more vehicles traveling in a convoy. The computer receives maximum and minimum convoy separation distances for each vehicle in the convoy.).

Regarding claim(s) 9. Lacaze discloses wherein the results of optimization are prestored in table (para. 55, The optimization engine stores the calculated results and may also include pre-stored tables in a computer database).

Regarding claim(s) 10. Lacaze discloses wherein the elevation profile is used as part of this computation ( abstract, a route or elevation profile form the elevation database.)

Regarding claim(s) 12. Lacaze discloses wherein the optimizer also estimates the weight of the vehicle for better accuracy of simulation (para. 55, including such information as vehicle weight…)

Regarding claim(s) 13. Lacaze discloses wherein but the output of the optimization engine is not speed but acceleration or torque or fuel input into the engine (para. 55, acceleration, torque, or fuel input into the engine of various vehicles gear ratios of various vehicles and a gear optimization algorithm.)

Regarding claim(s) 14. Lacaze discloses wherein but where the range of speeds is assigned as a desired speed and a range of allowable deviation is provided to the optimizer (para. 17, The optimization engine receives a desired speed range from the operator such as a max speed and min speed input,).

Regarding claim(s) 15. Lacaze discloses wherein speeds that are closer from the desired speed are preferred over speeds that are further away from the desired speed (para. 56, the range of speeds is assigned as a desired speed and a range of allowable deviation. Selecting speeds that are closer from the desired speed over speeds that are further away from the desired speed is one objective of the present invention.)

Regarding claim(s) 16. Lacaze discloses wherein the speed optimization only uses the best fuel economy based on an assumed flat terrain (para. 56, the method of the present invention may use a compound cost function that includes fuel efficiency and delta speed from desired speed in the calculation or simply select the speed optimization which only uses the best fuel economy based on an assumed flat terrain.).

Regarding claim(s) 17. Lacaze discloses wherein the results of the speeds are recommended to the operator as opposed to commanded to the engine (para. 57, The display shows speeds, gears, and shifting points as recommended to an operator in real time).

Regarding claim(s) 18. . Lacaze discloses wherein the operator will receive predicted fuel expenditures at each speed range selected before driving starts (para. 57, An operator will receive predicted fuel expenditures at each speed range selected before driving starts.)

Regarding claim(s) 19. . Lacaze discloses wherein allowable speed profiles are sensed from the environment by reading signs or are provided from earlier vehicles in the convoy (para. 54, he method then considers the fuel consumption of the complete convoy and calculates a range of cruise control speeds by an optimization engine to optimize the fuel economy of a convoy of vehicles based on the fuel consumption of the complete convoy and terrain characteristics.) or earlier vehicles not related to the convoy 

Regarding claim(s) 20. Lacaze discloses wherein the speeds and or gears are suggested in real-time to the driver as opposed to be directly controlling the engine (para. 57, shifting points as recommended to an operator in real time based on the factors provided for consideration such as vehicle type and terrain and may also include an output for sending a command to an engine controller.)

Regarding claim(s) 21. Lacaze discloses wherein the system will warn the driver that the speed selection is a threshold away from the optimal speed for that location given the rules of the road (para. 57, This display can also provide a warning to the driver that the speed selection is a threshold away from the optimal speed for a given location. An operator will receive predicted fuel expenditures at each speed range selected before driving starts.).

Regarding claim(s) 22. Lacaze discloses wherein the shifting points on the transmission are optimized given the speed profile computed (para. 34, Adding a transmission with multiple gear ratios extends the range of output speeds at which the vehicle can be operated. FIG. 2 shows a typical fuel efficiency of a vehicle with a four gear transmission 200.).

Regarding claim(s) 23. Lacaze discloses wherein the operator specifies an arrival time, and the system optimizes speed to arrive at the destination before the set arrival time (para. 59, the method of the present invention may specific an arrival time, or calculate the optimal speed to arrive at the destination before the set arrival time.)
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lacaze et al. US2013/0297174 (“Lacaze”) in view of Boesch et al. US2014/0244150 (“Boesch”.)

Regarding claim(s) 3, 6. Lacaze is silent to wherein the switching times of the streetlights (semaphores, turning lights, pedestrian walkways, rail crossing, etc.) are used as part of the optimization.
Boesch teaches another vehicle system and method for improving vehicle fuel economy that accounts for streetlights (semaphores, turning lights, pedestrian walkways, rail crossing, etc.) (para. 12, an optimum fuel efficient operation of the vehicle… a pedestrian crossing 130, an animal crossing 132, a bicycle crossing 134, a bicycle lane 136, a steep grade 138, a merging lane 140, an embankment 142, an uneven road surface 144, a construction zone 146, a sharp turn 148, and a reduced speed zone 150.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Lacaze by incorporating the applied teaching of Boesch to improve the fuel efficiency in vehicle navigation.  

	Regarding claim(s) 4. Lacaze is silent the presence of pedestrians in a walkway are used as part of the optimization.
Boesch teaches another vehicle system and method for improving vehicle fuel economy that accounts for the presence of pedestrians in a walkway are used as part of the optimization (para. 12, para. 13, an optimum fuel efficient operation of the vehicle… a pedestrian crossing 130, an animal crossing 132, a bicycle crossing 134, a bicycle lane 136, a steep grade 138, a merging lane 140, an embankment 142, an uneven road surface 144, a construction zone 146, a sharp turn 148, and a reduced speed zone 150.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Lacaze by incorporating the applied teaching of Boesch to improve the fuel efficiency in vehicle navigation.  

Regarding claim(s) 5. Lacaze is silent wherein the presence of vehicles in a crossing road are used as part of the optimization. For example, the optimizer will use the fact that the vehicles will cross ahead of our vehicle and therefore, the system will control the speed of the vehicle so as to arrive at the intersection after the other vehicles have cleared the walkway and therefore increase efficiency
Boesch teaches another vehicle system and method for improving vehicle fuel economy that accounts for presence of vehicles in a crossing road are used as part of the optimization (para. 15, para. 16, The driver coaching system 100 may further include an advisory device 162, which may determine an optimum fuel efficient speed ("optimum speed") for the vehicle and further determine a fuel efficiency rating ("rating") for the vehicle based on the average speed and the optimum speed.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Lacaze by incorporating the applied teaching of Boesch to improve the fuel efficiency in vehicle navigation.  

Regarding claim(s) 7. Lacaze is silent wherein the vehicle either senses or is aware of the upcoming speed limits and optimizes speed to arrive to accelerate or decelerate to the desired speed by the time that it reaches the new speed zone.
Boesch teaches another vehicle system and method for improving vehicle fuel economy that accounts for upcoming speed limits and optimizes speed to arrive to accelerate or decelerate to the desired speed by the time that it reaches the new speed zone (para. 12, para. 13, the TSR device 152 may recognize the presence of a maximum speed limit sign and execute character recognition algorithm to identify the actual numerical value of the maximum speed limit posted on the sign, such as 40 kph (25 mph).)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Lacaze by incorporating the applied teaching of Boesch to improve the fuel efficiency in vehicle navigation.  

Regarding claim(s) 11. Lacaze is silent wherein the optimizer also takes under consideration the average speed of the lanes of the roadway.
Boesch teaches another vehicle system and method for improving vehicle fuel economy that accounts for average speed of the lanes of the roadway (para. 2, para. 6, para. 15, The driver coaching system 100 may further include an advisory device 162, which may determine an optimum fuel efficient speed ("optimum speed") for the vehicle and further determine a fuel efficiency rating ("rating") for the vehicle based on the average speed and the optimum speed.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Lacaze by incorporating the applied teaching of Boesch to improve the fuel efficiency in vehicle navigation.  

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666